Case: 16-10513   Date Filed: 05/03/2017   Page: 1 of 4


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-10513
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 8:15-cv-02518-CEH-EAJ



ROBERT LEE STUNZIG, JR.,

                                                          Plaintiff-Appellant,

                                versus

JESSICA FLAMMER KOCH,
State Attorney,
PHILLIP FEDERICO,
Judicial Officer,
CHRIS HELINGER,
Judicial Officer,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                             (May 3, 2017)
                 Case: 16-10513       Date Filed: 05/03/2017       Page: 2 of 4


Before MARCUS, WILSON and BLACK, Circuit Judges.

PER CURIAM:

       Robert Stunzig, Jr., proceeding pro se, appeals the district court’s sua sponte

dismissal of his 42 U.S.C. § 1983 action against Judge Chris Helinger, Judge Philip

Federico, and Assistant State Attorney Jessica Koch, in which he alleges Fourth,

Sixth, Eighth, and Fourteenth Amendment violations arising out of the disposition

of a previous state criminal trial in which Stunzig was the defendant. The court

dismissed the amended complaint for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii), without addressing his second amended complaint. On appeal,

Stunzig argues that he stated sufficient facts to support the constitutional violations

alleged. After review, 1 we affirm.

                                       I. DISCUSSION

       Though we liberally construe Stunzig’s pro se pleadings, Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998), he has still not alleged

sufficient facts to state a claim against any of the defendants, Ashcroft v. Iqbal, 556

US 662, 678 (2009) (stating a complaint must provide more than “labels and

conclusions” in order to state a claim). Stunzig’s complaint only discusses his


       1
         A district court’s sua sponte dismissal for failure to state a claim pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(ii) is reviewed de novo, using the same standards that govern Fed. R. Civ. P.
12(b)(6) dismissals. Mitchell v. Farcass, 112 F.3d 1483, 1489–90 (11th Cir. 1997). We
generally review the denial of a motion to amend a complaint for an abuse of discretion but
review questions of law de novo. Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282,
1291 (11th Cir. 2007).
                                                 2
               Case: 16-10513      Date Filed: 05/03/2017   Page: 3 of 4


inability to cross-examine witnesses during pretrial proceedings, and thus he fails

to state a claim for Sixth Amendment Confrontation Clause violations. United

States v. Campbell, 743 F.3d 802, 806–07 (11th Cir. 2014) (noting the Supreme

Court has never held a defendant’s Confrontation Clause rights extend beyond

trial). Stunzig also fails to state a claim for due process violations because he did

not link a particular defendant to these violations. Iqbal, 556 U.S. at 678. As to

his malicious prosecution claim against Koch, Stunzig fails to state facts sufficient

to show that there was no probable cause for his arrest or that Koch pursued his

criminal prosecution with malice. Kjellsen v. Mills, 517 F.3d 1232, 1237 (11th Cir.

2008) (holding that to state a § 1983 claim for malicious prosecution, the plaintiff

must show, inter alia, that the defendant instituted or continued a criminal

prosecution with malice and without probable cause). Stunzig merely alleges he

was prosecuted for a crime under Florida law and that he was acquitted. There are

no facts in his complaint to substantiate his bare assertions that his constitutional

rights were violated. Furthermore, the district court did not err in denying leave to

amend because Stunzig’s second amended complaint demonstrates amendment

would have been futile, as the allegations there are equally conclusory and devoid

of factual content. See Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007)

(“Leave to amend a complaint is futile when the complaint as amended would still

be properly dismissed . . . .”).


                                           3
                Case: 16-10513       Date Filed: 05/03/2017       Page: 4 of 4


                                     II. CONCLUSION

       Accordingly, the district court did not err in dismissing Stunzig’s § 1983

action. 2

       AFFIRMED.




       2
         We also deny Stunzig’s “Motion for Default Judgment” and “Supplement of Default
Judgment,” in which he moves us to grant “the relief requested in the original complaint” due to
the Appellees’ failure to file an appellate brief, pointing to Fed. R. Civ. P. 55. However, the
rules applicable to this Court do not provide for such relief. See Fed. R. App. P. 31(c) (“An
appellee who fails to file a brief will not be heard at oral argument unless the court grants
permission.”).
                                                4